Citation Nr: 0909559	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-30 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a genitourinary 
condition, to include residuals of gonorrhea and impotence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
October 1980 to October 1983.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  


FINDING OF FACT

The Veteran was treated for several episodes of nonspecific 
urethritis while on active duty; however, his separation 
examination was negative for any pertinent genitourinary 
findings and there is no post-service medical evidence of 
such; there is no competent evidence that links a current 
diagnosis of impotence to any incident of service, to include 
urethitis or claimed gonorrhea.


CONCLUSION OF LAW

Service connection for a genitourinary condition, to include 
claimed residuals of gonorrhea or impotence, is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits . 

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  The Veteran 
received a VCAA letter in May 2007, which while subsequent to 
the initial rating decision, was sent pursuant the Board's 
March 2007 remand that ordered such notification.  He was 
notified of the information and evidence necessary to 
substantiate the claim, what evidence he was to provide and 
what evidence VA would attempt to obtain on his behalf.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the Dingess requirements, the Veteran was 
notified via the May 2007 VA letter associated with the 
supplemental statement of the case of the evidence necessary 
to establish an increase in disability rating and the 
effective date of award should his claim be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA did not provide 
such notice to the Veteran prior to the RO decision that is 
the subject of this appeal.  However, the RO cured this 
defect by a re-adjudication of the claims in a subsequently 
issued supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of an SOC to cure timing 
of notification defect).

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  He 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
Veteran.  The service treatment records and numerous clinical 
records are in the claims file.  

With respect to the duty to provide an examination or medical 
opinion, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. 

In this case, while the Veteran was treated for several 
episodes of nonspecific urethritis while on active duty, it 
is apparent that such infections resolved with treatment as 
his separation examination was negative for any pertinent 
genitourinary findings and there is no post-service medical 
evidence of a genitourinary disease, to included claimed 
residuals of gonorrhea.  The Veteran has been treated for 
genital herpes in recent years but a claim for service 
connection for this disorder was denied by the Board in March 
2007.  The Veteran claims that he has impotence due to in-
service gonorrhea.  While he is competent to state he has 
erectile dysfunction, such disorder is not apparent until 
many years post-service and there is no competent evidence 
that links his impotence to service or any incident of active 
duty, to include urethritis or claimed gonorrhea.  As 
explained below, the medical evidence does not confirm a 
diagnosis of gonorrhea during service or thereafter.  Under 
these circumstances, there is no duty to provide an 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon, supra.   

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

Analysis

The Veteran contends, in essence, that he had urethral 
infections during service, to include gonorrhea, and that he 
has current residuals of such infections, to include 
impotence or infertility.  

The Veteran's service treatment records do reveal several 
instances of treatment for genitourinary problems.  
Specifically, a January 1982 clinical note mentioned burning 
pain during urination; however, no active sexually 
transmitted (or other) disease was noted.  In addition to 
this clinical note, a urethral gram culture was taken which 
did not identify gonorrhea.  Later in that same month, the 
Veteran again reported to an Army clinic with complaints of 
urethral discharge.  At this time, he was diagnosed with 
nonspecific urethritis.  The following year, in June 1983, 
the Veteran was evaluated at a clinic at Ft. Ord, California, 
for urinary complaints that persisted after sexual 
intercourse.  No sexually transmitted disease was found after 
laboratory tests were ordered, and in September of that year, 
the Veteran was again seen with complaints of nonspecific 
urethritis.  

While the service treatment records do not confirm gonorrhea 
as alleged by the Veteran, he was treated for two and 
possibly three urethral infections.  However, his separation 
examination was negative for any pertinent abnormal findings; 
clinical evaluation of the genitourinary system was normal 
and there was no suggestion of a recurrent urethral infection 
or residuals of same.  The only relevant problems noted post-
service have been reported in recent years: herpes simplex 
and impotence.  Service connection for the former disease was 
denied by the Board in March 2007 on the basis that it was 
first shown many years after service and there was no 
competent evidence of a nexus to service.  As to the 
Veteran's impotence, the Board finds that he is competent to 
state that he has erectile dysfunction.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, this problem is 
also not apparent until many years after service and there is 
no competent evidence that suggests a causal link between 
impotence and any incident of active duty, to include remote 
episodes of urethritis that resolved with treatment.  The gap 
of time of between in-service urethral infections and the 
first post-service evidence of impotence is, in itself, 
significant and it weighs against the Veteran's claim.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims). 

The post-service medical history is extensive for psychiatric 
treatment; however, it does not appear that the Veteran has 
had any remotely related genitourinary abnormality until 
2003, when he was diagnosed with herpes, which is manifested 
by skin lesions.  Of note, the Veteran's assertion that he 
has impotence or infertility did not arise until the filing 
of this claim, over twenty years post-service, and he has not 
pointed to any competent evidence, nor did he cite any 
medical literature, that would support a relationship between 
impotence and acute urethritis that occurred more than 20 
years ago.  

As indicated above, the Veteran, as a layperson, is competent 
to report on symptoms which are ascertainable through his 
senses, to include impotence, genitourinary symptoms such as 
burning on urination and genital skin lesions.  See, e.g., 
Washington, supra; Layno, supra.  However, in the Board's 
judgment, he is not competent to diagnose a genitourinary 
disease or determine the etiology of whatever degree of 
erectile dysfunction he may have.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for a genitourinary 
disorder, to include claimed residuals of gonorrhea and 
impotence, is denied.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


